DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.
Applicant’s election without traverse of Invention II (claims 12 – 18) in the reply filed on July 19, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “placing an insert in an end of each of the plurality of tubes” in the second paragraph after the preamble. It is unclear as whether Applicant intends the limitation to require that a single ‘insert’ is inserted into each of the plurality of tubes, or whether Applicant intends the limitation to require a respective one insert of a plurality of inserts are inserted into each of the plurality of tubes. For the purposes of this Office Action, Examiner will interpret the limitation as “placing a respective one insert of a plurality of the inserts in an end of each of the plurality of tubes.” This interpretation seems to be consistent with the teachings of the Specification (figure 2, elements 202 and 100).
Examiner notes that this interpretation further requires the limitation of “the insert having a first tapered portion …” to be interpreted as “each of the plurality of inserts having a first tapered portion …” and the limitation of “aligning the first tapered portion with the plurality of pipes” to be interpreted as “aligning the first tapered portion of each of the plurality of inserts with at least one of the plurality of pipes.”
Claim 12 further recites the limitation “inserting each of the first tapered portions into a corresponding of the plurality of pipes.” It is generally unclear as to Applicant’s intent regarding the limitation. For the purposes of this Office Action, Examiner will interpret the limitation as “inserting the first tapered portions of each of the plurality of inserts into the at least one of the plurality of pipes.”
Claims 13 and 15 each recite the limitation “… inserting the plurality of tubes into the plurality of pipes.” It is unclear as to whether Applicant intends the limitations to refer to, and further define, the previous step of ‘inserting the plurality of tubes into the plurality of pipes,’ or whether Applicant intends to set forth a second step of ‘inserting the plurality of tubes into the plurality of pipes’ that is separate and independent from the previous step. For the purpose of this Office Action, Examiner will interpret the limitations as “… the step of inserting the plurality of tubes into the plurality of pipes.”
Claim 14 recites the limitation “the end of the insert.” There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites the limitation “each of the insert[s] includes a tapered second portion opposite the cylindrical first portion.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the cylindrical first portion.” Secondly, it is generally unclear as to Applicant’s intent regarding “a tapered second portion opposite the cylindrical first portion.” For the purposes of this Office Action, Examiner will interpret the limitation as “each of the inserts includes a tapered second portion.”
Claim 16 further recites the limitation “an end of the plurality of tubes.” It is unclear as to whether Applicant intends the limitation to refer to the ‘end of the plurality of tubes’ previously set forth in claim 12, or whether Applicant intends the limitation to set forth a second ‘end of the plurality of tubes,’ which is separate and independent from the ‘end’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘end of the plurality of tubes’ previously set forth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz (European Patent Number EP 2405224 A1) in view of .
As to claim 12, Kunz teaches a method of installing a tube panel into a system having a plurality of pipes (abstract), the method comprising: welding a plurality of tubes together to form the panel, each of the plurality of tubes having an outer diameter (figure 1, elements 16 being the ‘plurality of tubes’; page 4, paragraph 31); aligning each of the tubes with the plurality of pipes (figures 1 and 6, elements 12 and 14 being the ‘plurality of pipes’; page 4, paragraphs 31 and 44); and inserting the plurality of tubes into the plurality of pipes (figures 1 and 6, elements 16, 12, and 14; page 4, paragraphs 31 and 44).
However, while Kunz teaches inserting the plurality of tubes into a slot of the plurality of pipes, Kunz does not teach how to insert. Kataue (Japanese Patent Number H09-108760 A) teaches a method of inserting a tube into a slot or a workpiece (machine translation page 1, paragraph 1), the method comprising: placing an insert in an end of the tube, the tube having an outer diameter (figure 8, element 26a and 26b being the ‘insert’ and element 2 being the ‘tube’; machine translation page 8, paragraph 31), the insert having a first tapered portion with a first end diameter that is substantially the same as the outer diameter (figure 8, left side of element 26b being the ‘first tapered portion’), aligning the first tapered portion with the slot (figure 8, element 3 being the ‘slot’; machine translation page 8, paragraph 31); inserting the first tapered portion into the slot (figure 8, left side of element 26a and element 3; machine translation page 8, paragraphs 31 - 33); and inserting the tube into the slot of the workpiece (figure 8, elements 2 and 3; machine translation page 8, paragraph 32). It would have been obvious to one skilled in the art to insert a plurality of tubes into a plurality of pipes, as taught by Kunz, by using the insert of Kataue, because Kataue teaches that use of the insert allows for a straight and aligned insertion of the tube into the pipe (machine translation pages 1 – 2, paragraphs 3 – 8).
As to claim 13, Kataue further teaches removing the insert form the tube after the step of inserting the tube into the slot of the workpiece (machine translation page 9, paragraph 34).
As to claim 14, Kataue does not expressly teach the means for removal of the insert from the slot. Examiner takes Official Notice that it is known in the art to remove inserts from pipes and tubes through the use of a cable or chain attached to an end of the insert, so as to easily and directly remove the insert. Therefore, it would have been obvious to one skilled in the art to remove the inserts of Kunz in view of Kataue by engaging a chain or cable attached to the end of the insert, so as to easily and directly remove the insert, as taught by Kataue.
As to claim 15, Kunz teaches coupling the plurality of tubes to the plurality of pipes after the step of inserting the plurality of tubes into the plurality of pipes (figures 7 – 9, elements 16, 12, and 14; page 5, paragraph 46).
As to claim 16, Kataue teaches that the insert includes a tapered second portion (figure 8, right side of element 26a being the ‘tapered second portion’), the tapered second portion having a first end diameter that is substantially the same size as the outer diameter (figure 8, right end of element 26a being the ‘first end diameter of the tapered second portion’); and the step of inserting the insert includes contacting the tapered second portion with the end of the tube (figure 8, right side of element 26a and element 2).
As to claim 17, Kataue teaches that the step of removing the insert includes removing the insert through the workpiece (machine translation page 9, paragraph 34).
As to claim 18, Examiner notes that it would have been obvious to one skilled in the art to insert the cable or chain into the pipes before inserting the tubes into the pipes, so as to more easily access the cable or chain and remove the inserts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726